Execution Version




Exhibit 10.1

--------------------------------------------------------------------------------



THIRD AMENDMENT, dated as of April 25, 2018 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of September 30, 2015 as amended by the First Amendment,
dated as of February 19, 2016 and the Consent, Waiver and Second Amendment,
dated as of June 22, 2017 (as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited company
incorporated under the laws of Bermuda (“Borrower”), TIME WARNER INC., a
Delaware corporation (“Guarantor”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”) and BNP PARIBAS, as
administrative agent (the “Administrative Agent”).
WHEREAS, the Lenders under the Existing Credit Agreement have previously
extended credit to Borrower under the Existing Credit Agreement in the form of
outstanding loans in the original principal amount of €235,340,000;
WHEREAS, Guarantor and the Subsidiary Guarantors have entered into the Guarantee
in connection with the Existing Credit Agreement;
WHEREAS, Borrower has requested that the Lenders (a) extend the maturity of the
Loans and (b) effect certain other amendments to the Existing Credit Agreement
as set forth herein;
WHEREAS, the Guarantor and the Subsidiary Guarantors have agreed to continue to
guaranty the obligations entered in connection with the Existing Credit
Agreement through the extended Maturity Date (as defined below);
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.     Amendment of Existing Credit Agreement. Effective as of the Third
Amendment Effective Date (as defined below), the Existing Credit Agreement is
hereby amended as follows (the Existing Credit Agreement, as so amended, being
referred to herein as the “Credit Agreement”):
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by:
(i)     inserting the following new defined terms in appropriate alphabetical
order:
“Third Amendment” means the Third Amendment, dated as of April 25, 2018, to this
Agreement among Borrower, Guarantor, the Lenders and the Administrative Agent.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
(ii)     amending and restating the following definition in its entirety to read
as follows:
“Maturity Date” means November 1, 2021.
SECTION 3.     Representations and Warranties. (a) Each of Borrower and
Guarantor, as applicable, hereby represents and warrants as to itself only (and
not as to the other) that (i) this Amendment is within such Person’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
stockholder action of such Person, (ii) this Amendment has been duly executed
and delivered by such Person, (iii) this Amendment constitutes a legal, valid
and binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity,





--------------------------------------------------------------------------------

    




regardless of whether considered in a proceeding in equity or at law, (iv) as of
the date hereof, no Default or Event of Default has occurred and is continuing
(provided that the Guarantor is only making this representation on behalf of
itself and its Restricted Subsidiaries and the Defaults or Events of Default
attributable to itself and its Restricted Subsidiaries and not with respect to
any Defaults or Events of Default attributable to Borrower and its Subsidiaries,
and Borrower is only making this representation on behalf of itself and its
Subsidiaries and the Defaults or Events of Default attributable to itself and
its Subsidiaries and not with respect to any Defaults or Events of Default
attributable to the Guarantor and its Restricted Subsidiaries) and (v) the
representations and warranties of such Person set forth in Article III of the
Existing Credit Agreement (including, for the avoidance of doubt, Section
3.04(c), but the reference to December 31, 2014 therein shall be deemed to be
December 31, 2017) and in the other Credit Documents are true and correct in all
material respects (unless any such representation of warranty is already
qualified by materiality, in which case, such representation or warranty is true
and correct in all respects) on and as of the date hereof, with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (unless any such representation of warranty is already qualified by
materiality, in which case, such representation or warranty is true and correct
in all respects) as of such earlier date. Borrower represents and warrants that
since December 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of Borrower and its
consolidated subsidiaries, taken as a whole.
SECTION 4.     Effectiveness. This Amendment shall become effective as of April
26, 2018 (the “Third Amendment Effective Date”), the date on which the following
shall have been completed:
(a)     the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of Borrower, Guarantor and all the Lenders;
(b)     the Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Annex II hereto, duly executed and
delivered by each party thereto;
(c)     the Administrative Agent shall have received favorable written opinions
of (i) DLA Piper UK LLP, counsel for Borrower and (ii) Conyers Dill & Pearman,
Bermuda counsel for Borrower;
(d)     the Administrative Agent shall have received a certificate from each of
Borrower and Guarantor, in form and substance reasonably satisfactory to the
Administrative Agent, dated the date hereof and signed by a Responsible Officer
of Borrower and Guarantor, as applicable, confirming that on and as of the date
hereof (i) the representations and warranties applicable to such Person set
forth in the Credit Documents are true and correct in all material respects
(except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date) and (ii) no
Default or Event of Default has occurred or is continuing; and
(e)     the Administrative Agent shall have received, for the account of each
Lender, a consent fee as set forth on Annex I hereto.
It is understood and agreed that the conditions specified in clauses (a) through
(d) in this Section 4 shall be satisfied on the date hereof and the condition
specified in clause (e) shall be satisfied on the Third Amendment Effective
Date. The Administrative Agent shall notify Borrower, Guarantor, CME Media
Enterprises B.V. (“CME BV”) and the Lenders of the Third Amendment Effective
Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article VIII of the
Existing Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 4, each Lender shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4 unless the Administrative Agent shall have received notice from
such Lender prior to the date hereof specifying its objections thereto.
SECTION 5.     Costs and Expenses. Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Amendment.
SECTION 6.     Effect of this Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver,


2



--------------------------------------------------------------------------------

    




amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Credit Document in similar or different circumstances.
(b)     Each Credit Party agrees that all of its obligations, liabilities and
indebtedness under each Credit Document, including guarantee obligations under
the Guarantee, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment.
(c)     On and after the Third Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Existing Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other Credit Document shall be deemed
to be a reference to the Existing Credit Agreement as amended hereby.
SECTION 7.     Interpretation. This Amendment shall constitute a Credit Document
for the purposes of the Credit Agreement and the other Credit Documents.
SECTION 8.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)     Each party to this Amendment hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in any court
referred to in paragraph (b) of this Section 8. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
SECTION 9.     Miscellaneous. Sections 9.01, 9.04(a), 9.05, 9.06, 9.07, 9.10,
9.11 and 9.13 of the Existing Credit Agreement shall be applicable to this
Amendment as though set forth herein, mutatis mutandis.
[Signature page follows]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower
 
 
 
 
 
 
By:
/s/ David Sturgeon
 
 
 
Name: David Sturgeon
 
 
 
Title: Chief Financial Officer



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------








 
 
 
TIME WARNER INC.,
as Guarantor
 
 
 
 
 
 
By:
/s/ Edward B. Ruggiero
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------








 
 
 
BNP PARIBAS, as Administrative Agent and as Lender
 
 
 
 
 
 
By:
/s/ Christopher Sked
 
 
 
Name: Christopher Sked
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
BNP PARIBAS, as Administrative Agent and as Lender
 
 
 
 
 
 
By:
/s/ Karim Remtoula
 
 
 
Name: Karim Remtoula
 
 
 
Title: Vice President



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------








 
 
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
 
 
 
 
 
 
By:
/s/ Xavier de Neuville
 
 
 
Name: Xavier de Neuville
 
 
 
Title: Director
 
 
 
 
 
 
By:
/s/ Stephen Tubb
 
 
 
Name: Stephen Tubb
 
 
 
Title: Managing Director



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------








 
 
 
MIZUHO BANK, LTD, as Lender
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
 
Name: Donna DeMagistris
 
 
 
Title: Athorized Signatory



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------








 
 
 
SOCIÉTÉ GENERALE, as Lender
 
 
 
 
 
 
By:
/s/ Shelley Yu
 
 
 
Name: Shelley Yu
 
 
 
Title: Director



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------






 
 
 
SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
 
Name: James D. Weinstein
 
 
 
Title: Managing Director



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------






 
 
 
MUFG BANK, LTD. f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
 
 
 
 
 
By:
/s/ Matthew Antioco
 
 
 
Name: Matthew Antioco
 
 
 
Title: Director



[Signature Page to Third Amendment]





--------------------------------------------------------------------------------






ANNEX II TO
THIRD AMENDMENT


ACKNOWLEDGMENT AND CONSENT
Reference is made to the THIRD AMENDMENT, dated as of April 25, 2018 (“Third
Amendment”), to the CREDIT AGREEMENT, dated as of September 30, 2015, as amended
by the First Amendment, dated as of February 19, 2016 and the Consent, Waiver,
and Second Amendment, dated as of June 22, 2017 (as further amended by the Third
Amendment, the “Credit Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES
LTD., an exempted limited company incorporated under the laws of Bermuda, TIME
WARNER INC. a Delaware corporation, the several banks and other financial
institutions from time to time party thereto and BNP PARIBAS, as administrative
agent. Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement are used herein as therein defined.
Each of the undersigned parties to the Guarantee hereby (a) consents to the
transactions contemplated by the Third Amendment and (b) acknowledges and agrees
that the guarantees made by such party contained in the Guarantee are, and shall
remain, in full force and effect, in accordance with applicable law, on a
continuous basis after giving effect to the Third Amendment.
CME BV hereby (a) consents to the transactions contemplated by the Third
Amendment and (b) acknowledges and agrees that the guarantees contained in the
CME BV Guarantee are, and shall remain, in full force and effect, in accordance
with applicable law, on a continuous basis after giving effect to the Third
Amendment.








A-II-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the date first written above.
 
 
 
TIME WARNER INC.,
as Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer
 
 
 
 
 
 
 
HISTORIC TW INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer
 
 
 
 
 
 
 
TURNER BROADCASTING SYSTEM, INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Assistant Treasurer
 
 
 
 
 
 
 
HOME BOX OFFICE, INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Assistant Treasurer
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







 
 
 
CME MEDIA ENTERPRISES B.V., as CME Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Alphons van Spaendonck
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Pan-Invest B.V., represented by.........
 
 
 
Title: Managing Director
 
 
 
 




